Filed 7/16/14 Meaux v. Springfield CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                    DIVISION FIVE


ORVILLE MEAUX et al.,
          Plaintiffs and Appellants,
                                                                     A139840
v.
JUAQUIN SPRINGFIELD,                                                 (Alameda County
                                                                     Super. Ct. No. RG13667731)
          Defendant and Respondent.


          Juaquin Springfield prevailed on an anti-SLAPP1 motion and moved for an award
of attorney fees pursuant to Code of Civil Procedure section 425.16, subdivision (c).2
Plaintiffs in the action below, Orville Meaux and his company (collectively Meaux),
appeal the fee award. We conclude that most of Meaux’s arguments are forfeited by
failure to cite relevant legal authority or specific facts in the record, and by raising new
arguments for the first time on appeal or in the reply brief. We further find that Meaux
fails to demonstrate an abuse of discretion in the trial court’s ruling, and consequently we
affirm.
                                               I.       BACKGROUND
          In February 2013, Meaux, individually and doing business as The Portal Herbal
Health Collective, sued Juaquin “Moe” Ramaundy Springfield and Briann Marie Diaz for
defamation, fraudulent misrepresentation, interference with prospective economic
          1
        SLAPP refers to “strategic lawsuit against public participation.” (Equilon
Enterprises, LLC v. Consumer Cause, Inc. (2002) 29 Cal.4th 53, 57 & fn. 1.)
          2
              All further undesignated statutory references are to the Code of Civil Procedure.


                                                             1
advantage, breach of fiduciary duty, slander and libel. He alleged that Springfield and
Diaz “entered into a concerted action to bring false allegations against Meaux in order to
take over [The Portal Herbal Health Collective],” inter alia by making false claims that
Meaux had sexually harassed Diaz in a 2012 lawsuit against Meaux (apparently filed in
the superior court of Santa Clara County).
       Springfield moved to strike all but one cause of action against him pursuant to
section 425.16. The trial court granted the motion and ruled that Springfield was entitled
to recover his reasonable attorney fees and costs pursuant to section 425.16,
subdivision (c)(1). Those rulings are not challenged on appeal.
       Springfield filed a memorandum of costs and a motion for attorney fees supported
by billing records. He sought $34, 961.58 in attorney fees and costs, representing
47.36 hours of legal work (39.76 hours on the anti-SLAPP motion and 7.6 hours on the
fee motion) at a billing rate of $400 per hour and a contingency risk multiplier of 2.0 (on
the anti-SLAPP motion work but not the fee motion work), plus $113.58 in costs.
Springfield later raised his fee and cost request to a total of $39,104.58 based on
additional work he performed on a reply brief. Springfield’s counsel, Ian Kelley, averred
that he represented Springfield on the anti-SLAPP motion on a contingency basis, and
that the $400 billing rate was “within the range of rates which I charge paying clients in
my private practice for non-contingency matters.” Kelley averred that he had practiced
law for 12 years; taught constitutional law for 10 years, most recently as an adjunct
professor at John F. Kennedy School of Law; argued before the California Supreme
Court; and was “versed in the area of anti-SLAPP law and brought specialized expertise
to this litigation.” He also cited two San Francisco area cases where attorney fees were
awarded based on hourly rates of $375 and $650 for attorneys with 8 and 25 years of
experience respectively (an environmental enforcement action) and $425 to $450 for
attorneys with 11 years of experience (a civil rights action).
       In opposition, Meaux argued “this case does not meet the mini[m]um requirements
for a fee enhancement” (without citing supporting facts or legal authority) and that the
entire fee request should be denied because of alleged misconduct by Springfield and


                                              2
Diaz in the instant and 2012 actions. “If the Court looks at this case in light of the facts
that occurred in the underlying case, there are reasonable inferences of Mr. Springfield’s
duplicity with Diaz in the Santa Clara Case. Neither she nor Springfield responded to
discovery in this case. It would be unfair for Plaintiffs to bear the entire financial burden
of defending themselves in the underlying case and in this case. In the interest of justice,
the Court should not award Defendant Springfield excessive attorney’s fees and costs in
this case based on reasonable inferences of his duplicity with Diaz in the Santa Clara
Case.”
         The trial court issued a tentative decision awarding Springfield only $18,456.58 in
fees and costs, explaining, “[Springfield’s] counsel has claimed an excessive number of
hours for drafting the motion and reply brief, and filing an unnecessary surreply.” The
court based the reduced award on 25 hours of attorney time on the anti-SLAPP motion,
calculated at the requested hourly rate of $400 per hour with a multiplier of 1.5, which
the court found was a sufficient enhancement “to provide an incentive for counsel to
represent Defendant and file a motion to strike.” In addition, the court compensated
defense counsel for 8.1 hours of work on the fee motion at $400 per hour without a
multiplier.
         Meaux contested the tentative decision, arguing 25 hours on the anti-SLAPP
motion was still excessive billing. At the hearing to contest the tentative decision, he
identified two suspect billing entries and argued Springfield had never provided a
detailed breakdown of the billing summary. Meaux further argued, inter alia, that the
multiplier was excessive because the anti-SLAPP motion was granted only in part.3 The
court affirmed its tentative decision.
                                     II.    DISCUSSION
         Under “section 425.16, subdivision (c), any SLAPP defendant who brings a
successful motion to strike is entitled to mandatory attorney fees. . . . [S]ection 425.16


         3
       In fact, the motion was granted in full but did not dispose of all claims in the
complaint.


                                              3
permits the use of the so-called lodestar adjustment method . . . .” (Ketchum v. Moses
(2001) 24 Cal.4th 1122, 1131; see also id. at p. 1136.) The court “begins with a
touchstone or lodestar figure, based on the ‘careful compilation of the time spent and
reasonable hourly compensation of each attorney . . . involved in the presentation of the
case.’ [Citation.] We [have] expressly approved the use of prevailing hourly rates as a
basis for the lodestar . . . . [¶] . . . [The lodestar] may be adjusted by the court based on
factors including, as relevant herein, (1) the novelty and difficulty of the questions
involved, (2) the skill displayed in presenting them, (3) the extent to which the nature of
the litigation precluded other employment by the attorneys, (4) the contingent nature of
the fee award. [Citation.]” (Id. at pp. 1131–1132.) “[A]n award of fees may include not
only the fees incurred with respect to the underlying claim, but also the fees incurred in
enforcing the right to mandatory fees . . . ,” often called “ ‘fees on fees.’ ” (Id. at
p. 1141.) However, because fees are mandatory under section 425.16, subdivision (c),
litigation over the fees is not contingent so an enhancement for contingent risk is not
appropriate for fees on fees. (Ketchum v. Moses, at pp. 1141–1142.) “The ‘ “experienced
trial judge is the best judge of the value of professional services rendered in his court, and
while his judgment is of course subject to review, it will not be disturbed unless the
appellate court is convinced that it is clearly wrong.” ’ [Citation.]” (Id. at p. 1132.)
       Meaux has forfeited most of his arguments on appeal because he failed to apply
the legal principles he cites to the particular facts of Springfield’s fee request, and he fails
to support his arguments with citations to specific evidence in the record. (See Guthrey
v. State of California (1998) 63 Cal.App.4th 1108, 1115–1116; Cal. Rules of Court,
rule 8.204(a)(1)(C).) For example, Meaux argues in his opening brief that, even after the
reduction of hours imposed by the trial court, the fee award was still based on duplicative
billings for the same work. However, he does not identify any allegedly duplicative
billings until his reply brief, giving Springfield no fair opportunity to respond. (See REO
Broadcasting Consultants v. Martin (1999) 69 Cal.App.4th 489, 500 [refusing to
entertain an argument raised for the first time in a reply brief].) Moreover, Meaux did not
argue in the trial court that the billing records were duplicative, much less offer the trial


                                               4
court a detailed analysis of the billing summary to establish the point. (See Ward v.
Taggart (1959) 51 Cal.2d 736, 742 [argument first raised on appeal is not ordinarily
considered].)
        Meaux’s belated argument regarding specific billing records is also unpersuasive
on the merits. In his analysis, Meaux fails to account for the trial court’s reduction of the
hours. He also incorrectly argues that the court should not have awarded fees for work
Meaux characterizes as administrative or paralegal work. He cites Gunn v. Dotson
(1994) 23 Cal.App.4th 262, but in applying a different fee-shifting statute that decision
simply holds that a fee award can include fees for paralegal work performed by
paralegals and is the sort of work routinely billed to legal clients. (Id. at pp. 269–271)
Meaux cites the case for the proposition that paralegal work (which in his view includes
legal research and citation checking) cannot be performed by attorneys and charged at the
attorney’s billing rate. The case does not so hold. Thus, we reject Meaux’s contention
that the trial court here should not have awarded attorney fees for client meetings, legal
research and citation checking that was performed by Springfield’s attorney just because
it theoretically could have been performed by a paralegal or other administrative
employee.
        Meaux also argues the trial court should have adjusted the lodestar amount
downward because of the simplicity of the anti-SLAPP issue, but he provides no legal or
factual analysis to support the argument. The trial court was in the best position to
determine the difficulty of the issues, the quality of Springfield’s representation, and the
extent to which the billing rate did or did not already reflect those factors. (See Ketchum
v. Moses, supra, 24 Cal.4th at pp. 1138–1139 [noting that billing rate may already
encompass these factors].) Meaux has not demonstrated any abuse of discretion by the
trial court.4
        We decline to impose sanctions, as suggested by Springfield, for Meaux’s filing
this appeal. However, as the prevailing party on the fee motion, including this appeal,

        4
            Meaux suggests that we should review de novo. We do not.


                                              5
Springfield is entitled to recover his appellate attorney fees. (Dowling v. Zimmerman
(2001) 85 Cal.App.4th 1400, 1426.) The amount of those fees shall be determined in the
trial court.
                                  III.   DISPOSITION
       The attorney fees and cost award is affirmed. Meaux shall pay Springfield’s costs
and fees on appeal.




                                                _________________________
                                                Bruiniers, J.


We concur:


_________________________
Jones, P. J.


_________________________
Needham, J.




                                            6